DETAILED ACTION
This Office action is in reply to correspondence filed 15 November 2021 in regard to application no. 16/812,470.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Each claim now includes, using the language of claim 1, the ability to “determine at least one mobile device that is configured to receive the alert for another mobile device within the threshold proximity”.  There is no support in the originally-filed application for determining anything about any mobile device beyond location and proximity, and in particular there is no support for determining that a mobile device is configured to receive an alert.  This therefore represents impermissible new matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving location information for at least two devices, determining how near to each other they are, and if they are within a threshold distance, based on a rule, sending information to one of them. 
As there is no particularity as to how any of this is done, except for the inclusion of a generic computer, it is essentially mere automation of a mental process.  The devices are proxies for the people using the devices, as the entire point of the invention, according to the specification, is “influencing human behavior and interactions” and helping people meet each other. ¶¶ 2-3. Without the devices, if a human matchmaker was aware that two people who were known to want to meet each other were, let’s say, at a party in the same room, the human matchmaker could decide to tell one of them that the other was in the room.
None of this would present the slightest difficulty, and none of it requires anything beyond a person using her mind and speaking verbally to another.  
This judicial exception is not integrated into a practical application because aside from the bare inclusion of generic computers, nothing is done beyond what was set forth above.  The bare inclusion of a generic computer in place of the human matchmaker does not go beyond generally linking the abstract idea – the mental process – to the technological environment of networked mobile devices.  See MPEP § 2106.05(h).
As the claims only process location information and some kind of rule or criterion, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such information is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply listing a sequence of abstract steps, each to be performed by a generic computer in no particular way, does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes a database and a proximity detector which is mere labeling and which, from the steps it performs, is apparently a computer of some type (and this is consistent with the specification); claim 19 adds a processor and memory storing instructions; some claims include a network.
These elements are recited at a high degree of generality, are found in a generic computer, and the specification does not further limit the structure of the interaction system at all.  They only perform generic computer functions of manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination — that is, a generic computer performing a chronological sequence of abstract steps — does nothing more than when they are analyzed individually.  The other independent claims are simply different embodiments but are similarly directed to a generic computer performing the same or a very similar process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2 and 11 consist entirely of nonfunctional printed matter, of no patentable significance and which in any case do nothing to make the invention less abstract.  Claims 3 and 12 simply recite further manipulation of data.  Claims 4, 6-8, 13, 15-17 and 20 are simply further descriptive of the type of information being manipulated.  Claims 5 and 14 purport to limit an object outside the scope of the claimed invention and further simply recite broad categories of known, pre-existing networks.  Claims 9 and 18 simply require additional sending and receiving of information.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-12, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dotan-Cohen et al. (U.S. Publication No. 2016/0284199).

With regard to Claim 10:
A method, comprising:
storing a plurality of communication rules that define one or more first conditions for providing an alert corresponding to proximity of mobile devices; [abstract; “various criteria” such as “first and second proximity conditions” between two such devices control whether the system “issues a reminder alert notification” to one of them; also see 0040 defining further such rules]
receiving location information from a plurality of mobile devices over a network, [0016; electronic devices receive GPS data; 0015; mobile device data may be shared with “one or more servers”]
processing the location information to determine, for each of the plurality of mobile devices, a mobile-device proximity indicating a proximity between a mobile device and each other of the plurality of mobile devices; [0041; the system determines that two mobile devices are “close enough” to be able to communicate “over a BlueTooth connection”; the maximum such distance serves as a threshold] and 
determining two or more mobile devices within a threshold proximity to each other based on the mobile-device proximity; [id.] 
processing the one or more first conditions of the two or more mobile devices within the threshold proximity to determine at least one mobile device that is configured to receive the alert for another mobile device within the threshold proximity; and 
communicating, over the network, the alert to the at least one mobile device. [id.; on detecting the required proximity, the system sends a “reminder alert” on one of the participant’s phone; that this is done reads on that phone being configured to receive the alert]
	
With regard to Claim 11:
The method according to claim 10, wherein the alert includes an informational message that contains at least one of (i) a vendor-related offer, (ii) character-related information, (iii) item information, (iv) proximity information associated with at least one of the two or more mobile devices, or (v) any combination of (i), (ii), (iii), and (iv). [0001; a reminder to “buy bread” reads on item information]

With regard to Claim 12:
The method according to claim 10, further comprising:
storing the plurality of communication rules to further define one or more second conditions for enabling communication between mobile devices in proximity; 
processing the one or more second conditions of the two or more mobile devices within the proximity threshold to determine a mobile device that is configured to receive communication from another mobile device within the proximity threshold; and 
receiving a client-device message from at least one of the mobile device and the another mobile device regarding the communication. [0029; a user confirms a request to communicate with another mobile device]

The majority of this claim, up to “receiving”, consists of a mere duplication of parts, simply requiring an additional rule, of which “for enabling communication between mobile devices in proximity” is intended-use language which is considered but given no patentable weight, and processing the additional rule, again in no particular way but merely for a particular purpose which is further intended-use language.  This does not create a patentable distinction over the art, as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).

With regard to Claim 19:
A non-transitory computer-readable medium [0094; a “tangible medium” such as “magnetic disk storage”] having stored thereon one or more sequences of instructions [id.; “computer readable instructions”] for causing one or more processors [0096; the instructions comprise “a sequence of processor-implemented steps”] to perform:
storing a plurality of communication rules that define one or more first conditions for providing an alert corresponding to proximity of mobile devices; [abstract; “various criteria” such as “first and second proximity conditions” between two such devices control whether the system “issues a reminder alert notification” to one of them; also see 0040 defining further such rules]
receiving location information from a plurality of mobile devices over a network, [0016; electronic devices receive GPS data; 0015; mobile device data may be shared with “one or more servers”]
processing the location information to determine, for each of the plurality of mobile devices, a mobile-device proximity indicating a proximity between a mobile device and each other of the plurality of mobile devices; [0041; the system determines that two mobile devices are “close enough” to be able to communicate “over a BlueTooth connection”; the maximum such distance serves as a threshold] and 
determining two or more mobile devices within a threshold proximity to each other based on the mobile-device proximity; [id.] 
processing the one or more first conditions of the two or more mobile devices within the threshold proximity to determine at least one mobile device that is configured to receive the alert for another mobile device within the threshold proximity; and 
communicating, over the network, the alert to the at least one mobile device. [id.; on detecting the required proximity, the system sends a “reminder alert” on one of the participant’s phone; that this is done reads on that phone being configured to receive the alert]

With regard to Claim 20:
The method according to claim 10, wherein the one or more first conditions include one or more of a distance proximity between mobile devices and a feature of character data associated with a mobile device. [abstract, 0041; the proximity conditions read on a distance proximity between mobile devices]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen et al. in view of Jain et al. (U.S. Publication No. 2015/0382263).

In-line citations are to Dotan-Cohen.
With regard to Claim 1:
Dotan-Cohen teaches: A mobile device [0015; the system works with “mobile phones”] communication system, [0015; these and other devices interact over a “network”] comprising… 
store a plurality of communication rules that define one or more first conditions for providing an alert corresponding to proximity of mobile devices; [abstract; “various criteria” such as “first and second proximity conditions” between two such devices control whether the system “issues a reminder alert notification” to one of them; also see 0040 defining further such rules]
a proximity detector configured to: 
receive location information from a plurality of mobile devices over a network, [0016; electronic devices receive GPS data; 0015; mobile device data may be shared with “one or more servers”]
process the location information to determine, for each of the plurality of mobile devices, a mobile-device proximity indicating a proximity between a mobile device and each other of the plurality of mobile devices; [0041; the system determines that two mobile devices are “close enough” to be able to communicate “over a BlueTooth connection”; the maximum such distance serves as a threshold] and 
determine two or more mobile devices within a threshold proximity to each other based on the mobile-device proximity; [id.] and 
an interaction controller configured to: 
process the one or more first conditions of the two or more mobile devices within the threshold proximity to determine at least one mobile device that is configured to receive the alert for another mobile device within the threshold proximity; and 
communicate, over the network, the alert to the at least one mobile device. [id.; on detecting the required proximity, the system sends a “reminder alert” on one of the participant’s phone; that this is done reads on that phone being configured to receive the alert]

Dotan-Cohen does not explicitly teach that data are stored in a database, but this is known in the art.  Jain teaches location-aware call processing [title] that makes use of locations being within “distance thresholds”. [0006] It uses various “condition-response rule” and “entity rules”, [0122] including performing actions when a “mobile application” on a “client devices” identifies an “area proximal to [a] first location”. [0271] The “rules” are stored in a “database of the server system”. [pg. 42, claim 6] Jain and Dotan-Cohen are analogous art as each is directed to electronic means for managing mobile devices using rules and proximity.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Jain with that of Dotan-Cohen as it is simply a substitution of one known part for another, simply storing data in, explicitly, a database as in Jain, rather than the less-specific method of Dotan-Cohen; the substitution produces no new and unexpected result.

In this and the subsequent claims, referring to software subcomponents by name such as “proximity detector” and “interaction controller” are considered mere labeling and given no patentable weight.

With regard to Claim 2:
The mobile device communication system according to claim 1, wherein the alert includes an informational message that contains at least one of (i) a vendor-related offer, (ii) character-related information, (iii) item information, (iv) proximity information associated with at least one of the two or more mobile devices, or (v) any combination of (i), (ii), (iii), and (iv). [0001; a reminder to “buy bread” reads on item information]

This claim is not patentably distinct from claim 1 as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 3:
The mobile device communication system according to claim 1, wherein: 
the plurality of communication rules further define one or more second conditions for enabling communication between mobile devices in proximity; and 
the interaction controller is further configured to: 
process the one or more second conditions of the two or more mobile devices within the proximity threshold to determine a mobile device that is configured to receive communication from another mobile device within the proximity threshold; and 
receive a client-device message from at least one of the mobile device and the another mobile device regarding the communication. [0029; a user confirms a request to communicate with another mobile device]

The majority of this claim, up to “receive”, consists of a mere duplication of parts, simply requiring an additional rule, of which “for enabling communication between mobile devices in proximity” is intended-use language which is considered but given no patentable weight, and processing the additional rule, again in no particular way but merely for a particular purpose which is further intended-use language.  This does not create a patentable distinction over the art, as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).

With regard to Claim 9:
The mobile device communication system according to claim 1, wherein the interaction controller is further configured to host communications among two or more mobile devices within the threshold proximity. [Jain, 0072; the “services” such as “communications” are provided via a “hosted application server”]

With regard to Claim 18:
The method according to claim 10, further comprising: 
hosting communications among the two or more mobile devices.

Dotan-Cohen teaches the method of claim 10, but does not explicitly teach hosting communications between mobile devices, but it is known in the art.  Jain teaches location-aware call processing [title] that makes use of locations being within “distance thresholds”. [0006] It uses various “condition-response rule” and “entity rules”, [0122] including performing actions when a “mobile application” on a “client devices” identifies an “area proximal to [a] first location”. [0271] It includes that “services” such as “communications” are provided via a “hosted application server”. [0072] Jain and Dotan-Cohen are analogous art as each is directed to electronic means for managing mobile devices using rules and proximity.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Jain with that of Dotan-Cohen as it is simply a substitution of one known part for another, simply communicating using a server as a host as in Jain rather than the communication means of Dotan-Cohen; the substitution produces no new and unexpected result.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen et al. in view of Jain et al. further in view of Yang et al. (U.S. Patent No. 8,805,404).

With regard to Claim 4:
The mobile device communication system according to claim 3, wherein the interaction controller is further configured to process the received client-device message to record data of the communication between the mobile device and the another mobile device over a close communication medium.

Dotan-Cohen and Jain teach the system of claim 3 including the use of a close communication medium as cited above in regard to claim 1, but do not explicitly teach recording data of the communication, but it is known in the art.  Yang teaches mobile device tracking [title] which uses a “distance threshold” to generate an “alert”. [abstract] This may be related to proximity of two mobile devices of members of a particular group. [Col. 6, lines 21-24] It may “record” a “unique identifier” such as the “telephone number” of another “mobile device” which has sent a response. [Col. 5, lines 61-64] Yang and Dotan-Cohen are analogous art as each is directed to electronic means for managing mobile device communication using distance thresholds.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Yang with that of Dotan-Cohen and Jain in order for a mobile device user to have the telephone number, and thus be able to communicate with, someone who has sent a response, as taught by Yang; further, it is simply a substitution of known parts for others with predictable results, simply storing the data of Yang in place of, or in addition to, that of Dotan-Cohen; the substitution produces no new and unexpected result.

With regard to Claim 5:
The mobile device communication system according to claim 4, wherein the close communication medium comprises one of the following: (i) infrared communication; (ii) nearfield communication; (iii) a wireless network protocol, or (iv) any combination of (i-iii). [0041; “BlueTooth”, as cited above in regard to claim 1, is a wireless network protocol, as would have been known to those of ordinary skill in the art at the relevant time]

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen et al. in view of Jain et al. further in view of Skaaksrud (U.S. Publication No. 2015/0349917).

With regard to Claim 6:
The mobile device communication system according to claim 3, wherein the interaction controller is further configured to associate at least one of the mobile device and the another mobile device with an increased score based on completion of the communication.

Dotan-Cohen and Jain teach the system of claim 3 but do not explicitly teach increasing a score, but it is known in the art.  Skaaksrud teaches a wireless network communication system [title] that sends a notification to a mobile device when it is “within a threshold distance” of a “master node”. [0878] This may be based on one or more conditions. [1164] It keeps a “count of messages received”; [0403] this reads on the claimed score and occurs at completion of the communication as the count does not occur until the message is received.  Skaaksrud and Dotan-Cohen are analogous art as each is directed to distance-based mobile communications based on rules.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Skaaksrud with that of Dotan-Cohen and Jain in order to determine movement, as taught by Skaaksrud; [0404] further, it is simply a substitution of one known part for another with predictable results, simply storing Skaaksrud’s data in place of, or in addition to, that of Dotan-Cohen; the substitution produces no new and unexpected result.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen et al. in view of Jain et al. further in view of Shastry et al. (U.S. Patent No. 10,223,730).

With regard to Claim 7:
The mobile device communication system of claim 1, wherein the alert includes data indicating at least (i) a location of at least one other handheld client device, (ii) a distance between two or more mobile client devices, or both (i) and (ii).

Dotan-Cohen and Jain teach the system of claim 1 but do not explicitly teach providing this data, but in addition to being of no patentable significance as nonfunctional printed matter, it is known in the art.  Shastry teaches mobile applications [Col. 3, line 9] that works with a “maximum distance” that a person is willing to travel, [Col. 5, lines 47-48] and tells a merchant the location of a customer. [Sheet 5, Fig. 4A] Shastry and Dotan-Cohen are analogous art as each is directed to electronic means for providing information to mobile devices using distance thresholds.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Shastry with that of Dotan-Cohen and Jain in order to provide useful information to a merchant, such as the length of stay of a customer in her store, as taught by Shastry; further, it is simply a substitution of one known part for another with predictable results, simply providing Shastry’s alert in place of, or in addition to, that of Dotan-Cohen; the substitution produces no new and unexpected result.

With regard to Claim 8:
The mobile device communication system of claim 7, wherein the alert information includes data indicating at least (i) a location of a vendor device, (ii) a distance between a mobile device and a vendor device, or both (i) and (ii). [Shastry, Col. 9, lines 7-18; a location of an electronic-enabled cart within a retail store is provided and used to route the customer efficiently to desired items]

This claim is not patentably distinct from claim 7 as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen et al. in view of Yang et al. 

With regard to Claim 13:
The method according to claim 12, further comprising:
processing the received client-device message to record data of the communication between the mobile device and the another mobile device over a close communication medium.

Dotan-Cohen teaches the method of claim 12 including the use of a close communication medium as cited above in regard to claim 10, but does not explicitly teach recording data of the communication, but it is known in the art.  Yang teaches mobile device tracking [title] which uses a “distance threshold” to generate an “alert”. [abstract] This may be related to proximity of two mobile devices of members of a particular group. [Col. 6, lines 21-24] It may “record” a “unique identifier” such as the “telephone number” of another “mobile device” which has sent a response. [Col. 5, lines 61-64] Yang and Dotan-Cohen are analogous art as each is directed to electronic means for managing mobile device communication using distance thresholds.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Yang with that of Dotan-Cohen in order for a mobile device user to have the telephone number, and thus be able to communicate with, someone who has sent a response, as taught by Yang; further, it is simply a substitution of known parts for others with predictable results, simply storing the data of Yang in place of, or in addition to, that of Dotan-Cohen; the substitution produces no new and unexpected result.

With regard to Claim 14:
The method according to claim 13, wherein the close communication medium comprises one of the following: (i) infrared communication; (ii) nearfield communication; (iii) a wireless network protocol, or (iv) any combination of (i-iii). [0041; “BlueTooth”, as cited above in regard to claim 10, is a wireless network protocol, as would have been known to those of ordinary skill in the art at the relevant time]

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen et al. in view of Skaaksrud.

With regard to Claim 15:
The method according to claim 12, further comprising:
associating at least one of the mobile device and the another mobile device with an increased score based on completion of the communication.

Dotan-Cohen teaches the method of claim 12 but does not explicitly teach increasing a score, but it is known in the art.  Skaaksrud teaches a wireless network communication system [title] that sends a notification to a mobile device when it is “within a threshold distance” of a “master node”. [0878] This may be based on one or more conditions. [1164] It keeps a “count of messages received”; [0403] this reads on the claimed score and occurs at completion of the communication as the count does not occur until the message is received.  Skaaksrud and Dotan-Cohen are analogous art as each is directed to distance-based mobile communications based on rules.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Skaaksrud with that of Dotan-Cohen in order to determine movement, as taught by Skaaksrud; [0404] further, it is simply a substitution of one known part for another with predictable results, simply storing Skaaksrud’s data in place of, or in addition to, that of Dotan-Cohen; the substitution produces no new and unexpected result.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen et al. in view of Shastry et al.

With regard to Claim 16:
The method of claim 10, wherein the alert includes data indicating at least (i) a location of at least one other handheld client device, (ii) a distance between two or more mobile client devices, or both (i) and (ii).

Dotan-Cohen teaches the method of claim 10 but does not explicitly teach providing this data, but in addition to being of no patentable significance as nonfunctional printed matter, it is known in the art.  Shastry teaches mobile applications [Col. 3, line 9] that works with a “maximum distance” that a person is willing to travel, [Col. 5, lines 47-48] and tells a merchant the location of a customer. [Sheet 5, Fig. 4A] Shastry and Dotan-Cohen are analogous art as each is directed to electronic means for providing information to mobile devices using distance thresholds.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Shastry with that of Dotan-Cohen and Jain in order to provide useful information to a merchant, such as the length of stay of a customer in her store, as taught by Shastry; further, it is simply a substitution of one known part for another with predictable results, simply providing Shastry’s alert in place of, or in addition to, that of Dotan-Cohen; the substitution produces no new and unexpected result.

With regard to Claim 17:
The method of claim 16, wherein the alert information includes data indicating at least (i) a location of a vendor device, (ii) a distance between a mobile device and a vendor device, or both (i) and (ii). [Shastry, Col. 9, lines 7-18; a location of an electronic-enabled cart within a retail store is provided and used to route the customer efficiently to desired items]

This claim is not patentably distinct from claim 16 as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

Response to Arguments
Applicant's arguments filed 15 November 2021 in regard to rejections made under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  As a preliminary matter, the 112(f) interpretation of the claims did not lead to a rejection, which is essentially a concession on the Examiner’s part of the applicant’s assertion that they are sufficiently supported by the specification.  In the present Office action the Examiner did not repeat the claim interpretation section, as the claims have been amended so as to render it essentially moot.  In regard to the 112(b) rejection, the Examiner agrees that the amended claims overcome this rejection and it has been withdrawn.  The 112(a) rejection made above is based on language not present in the previous version of the claims.
In regard to 101, the Examiner does not see anything in claim 1 that could not be performed by humans in the absence of computers, and the applicant does not give any hint as to what he supposed might present any difficulty.  The Examiner must respectfully disagree that the claims “alter[] the technological process” of using mobile devices, as the claims are entirely functional in nature without algorithmic detail; providing no technological process at all, the claims cannot possibly alter any.
The “significantly more” must come from the claim limitations beyond the abstract idea, and not the abstract process itself.  Here, the only non-abstract claim limitations in, e.g., claim 1 are a computer (apparently) which consists entirely of a database and two black-box software modules described only functionally.  This does not go beyond a generic computer and so per Alice cannot be sufficient to amount to significantly more than the abstract idea.
The claims are not patent eligible and the rejection is maintained.

Applicant’s arguments with respect to claim(s) 1-20 in regard to rejections made under 35 U.S.C. §§ 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The claims have been sufficiently amended that the present rejection does not rely upon any of the prior art previously made of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694